Citation Nr: 1121657	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issue of entitlement to a rating in excess of 50 for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In a statement, received in October 2010, prior to the promulgation of a decision in the appeal seeking an initial rating in excess of 50 percent for PTSD, the Veteran, via her representative, indicated that she wished to withdraw her appeal on this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).  

In an October 2010 statement, the Veteran, via her representative indicated that the Veteran "asks to have her current appeal cancelled; the veteran no longer wishes to continue her appeal."  The issue only issue on appeal was entitlement to an initial rating in excess of 50 percent for PTSD.  At the same time, the Veteran's representative stated that the Veteran wished "to open a new claim for increase of her service connected PTSD."  To clarify whether or not the Veteran intended to withdraw her claim for an increased rating for PTSD, in April 2011, the Veteran's representative was contacted by a staff member of the Board, and reported that "this is exactly what they want to do: withdraw appeal."   

The statement submitted by the Veteran's representative in October 2010 is a valid withdrawal of the appeal under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.




____________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


